DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 of copending Application No.  US17312007 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because  the subject matter and claim limitations are almost similar and hence it is obvious non-statutory double patenting.
A comparison of the claims is shown below.

US17045762 claim is obvious
Over pending US17312007
1. An active gas generation apparatus generating active gas obtained by activating source gas supplied to a discharge space, said active gas generation apparatus comprising: a first electrode component; and a second electrode component disposed below said first electrode component, wherein said first electrode component includes a first dielectric electrode and a first metal electrode  disposed on an upper surface of said first dielectric electrode, said second electrode component includes a second dielectric   a second metal electrode disposed on a lower surface of said second dielectric electrode, an AC voltage is applied across said first metal electrode and said second metal electrode, and, in a dielectric space in which said first dielectric electrode and said second dielectric electrode oppose each other, a region in which said first metal electrode and said second metal electrode overlap each other in plan view is included as said discharge space, said second dielectric electrode has at least one gas ejection port  to externally jet said active gas, and a path from said discharge space to said at least one gas ejection port is defined as an active gas flow path, said active gas generation apparatus further includes an orifice part disposed in said second dielectric electrode itself or below said second dielectric electrode, and having at least one through hole corresponding to said at least one gas ejection port, said first electrode component further includes an auxiliary conductive film disposed on said upper surface of said first dielectric electrode independently of said first metal electrode, and said auxiliary conductive film is disposed to overlap a portion of said active gas flow 



3. The active gas generation apparatus according to claim 1, wherein said source gas is gas containing at least one of hydrogen, nitrogen, oxygen, fluorine, and chlorine gas.
3 The active gas generation apparatus according to claim 1, wherein said raw material gas is a gas containing at least one of hydrogen, nitrogen, oxygen, fluorine, and chlorine gas.




This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 2 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No.US17362007  in view of  US2070241021 A1 by Tabata et al (Tabata).

Referring to the claim 2 Copending application claim 1  recites the  active gas generation apparatus according to claim 1 of instant application, but silent on wherein a constituent material of said orifice part includes at least one of ceramic, glass, and sapphire.

However,  Tabata teaches wherein a constituent material of said orifice part includes at least one of ceramic, glass, and sapphire. (See paragraph [0103]).

Hence, it would have been obvious to an ordinary skill in the art to use the dielectric material from the known list of the dielectric materials in the art for having a dielectric barrier discharge for the plasma processing applications.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over  US2070241021 A1 by Tabata et al (Tabata).

Referring to the claim 1 Tabata teaches, An active gas generation apparatus (See Fig 1, 2  and item 100 paragraph [0042] and abstract) generating active gas obtained by activating source gas supplied to a discharge space(Fig 1 and item 70 discharge cell) said active gas generation apparatus (item 00) comprising: 
a first electrode  component (Fig 2 item  second electrode 5, 31 and 3 paragraph [0048] where second electrode is regarded here as first electrode); and 
a second electrode component (Fig 2 item 1, 2 and paragraph [0048]) disposed below said first electrode component (Fig 2 where first electrode is regarded as second electrode here and second electrode is above the first electrode according to the reference), 

    PNG
    media_image1.png
    487
    695
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    488
    765
    media_image2.png
    Greyscale


wherein said first electrode component includes a first dielectric electrode (Fig 2 item 3 dieelectric) and a first metal electrode  (items 5, 31) disposed on an upper surface of said first dielectric electrode (See Fig and paragraph [0052]), 
said second electrode component (Fig 2 item 1, 2)  includes a second dielectric electrode (item 2) and a second metal electrode (item 1)  disposed on a lower surface of said second dielectric electrode (See Fig 2 and paragraph [0051]), 

said second dielectric electrode (item 2)  has at least one gas ejection port (item 102 and paragraph [0055]) to externally jet said active gas, and a path from said discharge space to said at least one gas ejection port is defined as an active gas flow path (See paragraph [0054] and [0057]) , 
said active gas generation apparatus further includes 
an orifice part disposed in said second dielectric electrode itself or below said second dielectric electrode, and having at least one through hole corresponding to said at least one gas ejection port (see Fig 2 item 102 and paragraph [0055]),
 
But Tabata is silent on said first electrode component further includes an auxiliary conductive film  disposed on said upper surface of said first dielectric electrode   independently of said first metal electrode, and said auxiliary conductive film is disposed to overlap a portion of said active gas flow path in plain view, and is set to ground potential.
However, Tabata teaches thin high voltage electrode on top of the high voltage block 5 (See Fig 2).  Hence, it is obvious to a person with ordinary skill in the art to make the item 31 as a metal coating/film  in order to make it better contact with the dielectric electrode for dielectric barrier discharge and for carries maximum power to the dielectric electrode of the cell.  

Referring to the claim 2 Tabata modified reference teaches the active gas generation apparatus according to claim 1, wherein a constituent material of said orifice part includes at least 

Referring to the claim 3 Tabata teaches the active gas generation apparatus according to claim 1, wherein said source gas is gas containing at least one of hydrogen, nitrogen, oxygen, fluorine, and chlorine gas. (See paragraphs [0015] and [00  ] and claims 6 and 7).

Conclusion

Claims 1-3 are rejected.

The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure. 
Applicants are directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with.  The examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicants.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim other passages and figures may apply. Applicant, in preparing the response should consider fully the entire reference as potentially teaching all or part of the claimed invention as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        3/12/2022